DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17, 19-20 recites the limitation "The system of claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (hereinafter “Tsai”) (US 10,878,844 B1).
As to claim 1, Tsai teaches a method for controlling a memory system, comprising:
monitoring temperature characteristics for a plurality of memory components of a memory sub-system [periodically measuring the temperature of the disk drive] [Fig. 5, step 60] [column 3, lines 32-54; column 5, lines 20-25]; 
determining that a temperature characteristic corresponding to at least one of the memory components has reached a threshold temperature [whether the measured temperature rises above a predetermined threshold] [Fig. 5, step 62] [column 3, lines 32-54; column 5, lines 20-25]; 
determining a data reliability parameter for the at least one of the memory components that has reached the threshold temperature [determining a first quality metric of the disk drive after the measured temperature rises above the predetermined threshold, wherein the first quality metric of the disk drive includes the bit error rate of the disk drive] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34]; 
determining whether the determined data reliability parameter is below a threshold data reliability parameter value for the at least one of the memory components that has reached the threshold temperature [determining that the first quality metric of the disk drive (e.g., bit error rate) is below a first threshold data after the measured temperature rises above the predetermined threshold] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34]; and 
based on determining that the data reliability parameter for the at least one of the memory components that has reached the threshold temperature is below the threshold data reliability parameter value, refraining from performing a thermal throttling operation [when the first quality metric falls below a first threshold, preventing thermal throttling operation (temperature compensating FHA control)] [Fig. 5, step 68-70] [column 4, lines 36-47; column 5, lines 20-34].
As to claim 3, Tsai teaches determining whether the determined data reliability parameter is below the threshold data reliability parameter value comprises comparing the determined data reliability parameter to a stored data reliability parameter for the at least one of the memory components that has reached the threshold temperature [column 4, lines 36-47; column 5, lines 20-34].
As to claim 4, Tsai teaches the data reliability parameter comprises a raw bit error rate [column 4, lines 11-35; column 5, lines 20-34].
As to claim 7, Tsai teaches an apparatus for controlling a memory system, comprising:
monitor temperature characteristics for a plurality of memory components of the memory sub-system [periodically measuring the temperature of the disk drive] [Fig. 5, step 60] [column 3, lines 32-54; column 5, lines 20-25];  
determine that a temperature characteristic corresponding to at least one of the memory components has reached a threshold temperature  [whether the measured temperature rises above a predetermined threshold] [Fig. 5, step 62] [column 3, lines 32-54; column 5, lines 20-25];
determine a raw bit error rate (RBER) for the at least one of the memory components that has reached the threshold temperature [determining a first quality metric of the disk drive after the measured temperature rises above the predetermined threshold, wherein the first quality metric of the disk drive includes the bit error rate of the disk drive] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34];  
determine whether the RBER is below a threshold RBER value for the at least one of the memory components that has reached the threshold temperature [determining that the first quality metric of the disk drive (e.g., bit error rate) is below a first threshold data after the measured temperature rises above the predetermined threshold] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34]; and
based on determining that the RBER for the at least one of the memory components that has reached the threshold temperature is below the threshold RBER value, refrain from performing a thermal throttling operation [when the first quality metric falls below a first threshold, preventing thermal throttling operation (temperature compensating FHA control)] [Fig. 5, step 68-70] [column 4, lines 36-47; column 5, lines 20-34].
As to claim 9, Tsai teaches the memory components comprise memory dice [column 1, lines 1-25; column 3, lines 32-54; column 5, lines 20-25].
As to claim 10, Tsai teaches the thermal throttling component is resident on the memory sub-system [column 3, lines 32-67; column 4, lines 11-56; column 5, lines 20-35].
As to claim 11, Tsai teaches the thermal throttling component is configured to determine the threshold RBER value by: retrieving threshold RBER values corresponding to the at least one of the memory components that has reached the threshold temperature from a read-only memory location associated with the memory sub-system; and comparing the retrieved RBER values to the determined RBER for the at least one of the memory components that has reached the threshold temperature [column 4, lines 36-47; column 5, lines 20-34].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 6, 8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs et al. (hereinafter “Diggs”) (US 2009/0204852 A1) in view of Tsai.
As to claim 14, Diggs teaches a memory system comprising: 
a memory sub-system comprising a plurality of memory components arranged to form a stackable cross-gridded array of memory cells [0016-0017, 0055]; and 
a processing device coupled to the plurality of memory components, the processing device to perform operations comprising: 
monitoring temperature characteristics for the plurality of memory components [0022, 0032]; 
determining that a temperature characteristic corresponding to at least one of the memory components has reached a threshold temperature [0032]; 
determining a raw bit error rate (RBER) for the at least one of the memory components that has reached the threshold temperature [0032]; 
Diggs teaches detects that a relatively high bit error rate occurs when the operating temperature exceeds a particular threshold, it may do one or both of the following: (1) adjust the temperature threshold used to generate alert messages, (2) cause the controller to slow its operation (to reduce heat generation) whenever this temperature threshold is reached or exceeded [0032].  Diggs does not explicitly teach determining whether the determined RBER is below a threshold RBER value for the at least one of the memory components that has reached the threshold temperature; and based on determining that the RBER for the at least one of the memory components that has reached the threshold temperature is below the threshold RBER value, refraining from performing a thermal throttling operation.
However, Tsai teaches a method and system for controlling a memory system. Especially, Tsai teaches monitor temperature characteristics for a plurality of memory components of the memory sub-system [periodically measuring the temperature of the disk drive] [Fig. 5, step 60] [column 3, lines 32-54; column 5, lines 20-25]; determine that a temperature characteristic corresponding to at least one of the memory components has reached a threshold temperature  [whether the measured temperature rises above a predetermined threshold] [Fig. 5, step 62] [column 3, lines 32-54; column 5, lines 20-25]; determine a raw bit error rate (RBER) for the at least one of the memory components that has reached the threshold temperature [determining a first quality metric of the disk drive after the measured temperature rises above the predetermined threshold, wherein the first quality metric of the disk drive includes the bit error rate of the disk drive] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34]; determine whether the RBER is below a threshold RBER value for the at least one of the memory components that has reached the threshold temperature [determining that the first quality metric of the disk drive (e.g., bit error rate) is below a first threshold data after the measured temperature rises above the predetermined threshold] [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34]; and based on determining that the RBER for the at least one of the memory components that has reached the threshold temperature is below the threshold RBER value, refrain from performing a thermal throttling operation [when the first quality metric falls below a first threshold, preventing thermal throttling operation (temperature compensating FHA control)] [Fig. 5, step 68-70] [column 4, lines 36-47; column 5, lines 20-34].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Tsai with the teachings of Diggs for the purpose of performing corresponding operation to control the memory system based on different detected condition.
As to claim 2, Diggs teaches performing a thermal throttling operation for the memory sub-system in response to determining that the data reliability parameter for the at least one of the memory components that has reached the threshold temperature is above the threshold data reliability parameter value [0032].
As to claim 5, Diggs teaches the memory sub-system includes a stackable cross-gridded array of memory cells [0016-0017, 0055].
As to claim 6, Diggs teaches the data reliability parameter comprises a predetermined relationship between an operating temperature and a cycling endurance parameter for the at least one of the memory components that has reached the threshold temperature [0006-0007, 0023-0024, 0032].
As to claim 8, Diggs teaches the thermal throttling component is further configured to cause performance of a thermal throttling operation for the memory sub-system in response to determining that the RBER for the at least one of the memory components that has reached the threshold temperature is above the threshold RBER value [0032].
As to claim 12, Diggs teaches the retrieved threshold RBER values are determined, at least in part, on a relationship between an operating temperature and a cycling endurance parameter for the at least one of the memory components that has reached the threshold temperature  [0006-0007, 0023-0024, 0032].
As to claim 13, Diggs teaches the memory sub-system includes a stackable cross-gridded array of memory cells [0016-0017, 0055].
As to claim 15, Diggs teaches causing performance of a thermal throttling operation for the memory sub-system in response to determining that the RBER for the at least one of the memory components that has reached the threshold temperature is above the threshold RBER value [0032].
As to claim 16, Diggs teaches the memory sub-system includes a stackable cross-gridded array of memory cells [0016-0017, 0055].
As to claim 17, Tsai teaches determining the threshold RBER value by retrieving threshold RBER values corresponding to the at least one of the memory components that has reached the threshold temperature from a read-only memory location associated with the memory sub-system [Fig. 5, step 66] [column 4, lines 11-35; column 5, lines 20-34].
As to claim 18, Diggs teaches the retrieved threshold RBER values are determined, at least in part, on a relationship between an operating temperature and a cycling endurance parameter for the at least one of the memory components that has reached the threshold temperature [0006-0007, 0023-0024, 0032].
As to claim 19, Tsai teaches the processing device is to perform operations comprising altering the threshold temperature while refraining from performing a thermal throttling operation for the memory sub-system [column 4, lines 11-35; column 5, lines 20-34].
As to claim 20, Diggs teaches the memory components comprise memory dice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115